Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 18, 2016

The Court of Appeals hereby passes the following order:

A16A1466. WEAVER PIZZA, LLC et al. v. SYSCO ATLANTA, LLC

      Sysco Atlanta, LLC filed an action on account against Weaver Pizza, LLC.
Weaver Pizza filed an answer pro se, and Sysco Atlanta filed a motion to strike the
answer. The trial court granted the motion after giving Weaver Pizza sufficient time
to file a sufficient answer. Weaver Pizza filed a notice of appeal from the ruling.
However, we lack jurisdiction.
      The trial court’s order entered judgment in favor of Sysco Atlanta on liability
and left pending the issue of damages. Under these circumstances, the order is not
final. Thus, Weaver Pizza was required to follow the interlocutory appeal procedures
set forth in OCGA § 5-6-34 (b) in order to appeal. See Neal v. State, 182 Ga. App.
37 (354 SE2d 664) (1987); Attridge v. Maines, 174 Ga. App. 472, 473 (330 SE2d
409) (1985). For these reasons, we lack jurisdiction, and this appeal is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           05/18/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.